DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20110124602) in view of Heubner et al. (US 20050067892).
Re claim 14, Kim teaches a pressure modulator for an anti-lock braking system of a bicycle, comprising: a cylinder (210); a piston (230) having a through opening (222) for hydraulic fluid, the piston being situated inside the cylinder and subdividing the cylinder into a first accumulator chamber (222) and a second accumulator chamber (252), the first accumulator chamber and the second accumulator chambers being connectable to each other via the through opening; a valve system (226) which includes 
Kim does not teach subdividing via a seal provided at an outer circumference of the piston the cylinder into a first accumulator chamber and a second accumulator chamber.  Huebner et al. teach subdividing via a seal provided at an outer circumference of the piston (12) the cylinder into a first accumulator chamber and a second accumulator chamber.  (Fig. 1) It would have been obvious to one or ordinary skill in the art before the effective filing date to provide the seal of Huebner et al. in the invention of Kim in order to prevent leaking of fluid as is well known in the art.

Re claim 16, Kim teaches wherein the closing element (226) is loosely situated in the through opening in a manner that allows the closing element to move.

Re claim 17, Kim teaches wherein the closing element (226) is a ball.

Re claim 21, Kim teaches wherein the actuator (100) is a solenoid actuator, or the actuator is an electric motor connected to the piston.

Re claim 23, Kim teaches wherein the piston (230) has a conical or flat development on a side directed toward the first accumulator chamber. (See also, 23, Fig. 2)

Allowable Subject Matter
Claims 15, 18-20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 24-26 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657


MTW
January 27, 2022